1 Reported in 207 N.W. 650.
This is an action to recover for work and labor performed by the plaintiff as a carpenter for defendant in the construction of a dwelling-house between the first day of April, 1919, and the seventh day of April, 1922. There was a verdict for $500 in favor of plaintiff. From an order denying his motion for a new trial, the defendant appealed.
In his answer defendant alleges that in 1908 he entered into an agreement with the plaintiff, whereby the latter agreed to perform work, labor and services in operating defendant's farm and attending to any carpenter work that defendant might want done on said farm, in consideration of which defendant was to furnish to plaintiff board, washing and room and necessary spending money; that long prior to the commencement of this action, defendant paid plaintiff in full for the work, labor and services performed for him as aforesaid. The reply was a general denial.
It is undisputed that during the years 1919, 1920 and 1921 plaintiff performed the carpenter work necessary for the construction of an eight-room dwelling-house upon the farm of defendant, whose sons assisted in the work. Plaintiff charged and demanded of defendant 45 cents per hour for his time, which amounted in the aggregate to $920, no part of which has been paid except the sum of $427.22.
Much confusion and many theories developed during the trial. The charge is long, covering 11 pages of solid matter, and is considerably involved, but we think the different contentions of the litigants were fully submitted to the jury and that its findings were fully justified by the evidence. We have examined the numerous assignments of error and find no reason for disturbing the verdict.
Affirmed. *Page 506